Mr. Justice Wolf
delivered the opinion of the court.
The appellees claimed a fund and obtained an attachment. The appellant filed a suit of intervention (tercería de bienes). A demurrer was filled by the appellees which the court overruled. On failure of the appellees to answer within the time allowed by the court judgment was rendered against them on the 26th. of June, 1917, and recorded on the same day. The appellees filed a motion for reconsideration, based on mat*66ters of procedure previous to judgment, and assuming’, as we think we must, that the record is complete, the said motion was not notified to the appellant. The court granted the order. Rules 4 and 5 of the district courts require not only the notice of a motion but also proof of service. The ap-pellee filed no brief and did not appear at the hearing. We find nothing in the record to justify the court in setting aside the judgment without notice to the appellant, complainant in the court below, who obtained a judgment. In the absence of notice the court had no right to annul its judgment as based on the motion, as was done in this case. It is unnecessary to consider the other matters raised on the appeal as they were not argued in the court below. The order of July 26, 1917, setting aside the judgment of June 26, 1917, must be

Reversed.

■Justices del Toro and Hutchison concurred.
'Chief Justice Hernández and Justice Aldrey absent.